DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 18 JAN 2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 JAN 2022 has been entered.
Priority
This application is a 371 of PCT/US2017/025315. Applicant’s claim for the benefit of a prior-filed application PCT/US2017/025315 filed on 31 March 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional applications 62/433,985 and 62/433,987 filed on 14 December 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
	
Status of the Claims
Acknowledgment is made with regard to the amendments filed on 18 JAN 2022. Claims 9 and 18 are cancelled. Claims 1 and 20 are amended. Claim 26 is new. Claims 1-8, 10-17, 19-26 are pending and under examination.		
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ELSON—Wang (2002)—Wang (2008)
Claims 1-8, 10-14, 20 stand rejected under 35 U.S.C. 103 as being unpatentable over ELSON (WO2001055172A2; Publ. date: 2 AUG 2001; and Patentscope English language machine Wang (Wang LJ, et al. Journal of Neuroscience. 2002 Aug 15; 22(16):6920-8), and Wang (Wang, B., et al. 2008; Gene Therapy, 15(22), 1489-1499).
ELSON teaches a vector or a system of two or three co-expression vectors (including embodiments comprising AAV vectors; see description), characterized in that said vector or said system of two or three vectors contains a nucleic acid sequence coding for an NNT-1 protein (also known as CLC), a nucleic acid sequence coding for a CLF-1 protein and / or a nucleic acid sequence coding for a CNTFRα protein (claim7). ELSON teaches the use of vectors with cell-specific modifications, e.g. promoters (description) as vectors comprising NNT-1 (CLC)/CLF/CNTFRα, alone or in various combinations, in pharmaceutical compositions for the prevention or treatment of neurodegenerative diseases, in particular amyotrophic lateral sclerosis, and for the regeneration of nervous tissue or skeletal muscle or for the maintenance of muscle mass in the paralyzed (abstract, description, and claims 35-36, p.7¶5, Patentscope, EN translation). ELSON also teaches or suggests delivery of the NNT-1 (CLC)/CLF/CNTFRα transgenes directly to affected muscles via intramuscular injection (p. 7 ¶5; Patentscope, EN translation).
In regard to instant claims 1, 20, and 25, although ELSON teaches the pharmaceutical composition and AAV vectors as products (instant claim 20), ELSON’s abstract, description, and claims clearly present that said products are intended for treatment of motor neuron degenerative diseases, including ALS, in other words, ELSON implies a method of treatment by administering the pharmaceutical compositions (instant claims 1 and 25). In the description ELSON states that pharmaceutical compositions comprising a vector or vector system may in particular be used for the transfer of nucleic acid coding for the proteins NNT-1 (i.e. CLC), CLF-1 and / or CNTFRα into a given cell in vivo as part of a treatment for a neurodegenerative disease by gene therapy thus making it possible to envisage the treatment of neurodegenerative diseases for which conventional therapeutic alternatives are ineffective or even non-existent (description). And, thus, it would be prima facie obvious to one skilled in the art, before the effective filing date that the products taught by ELSON would require administration to a subject in need thereof in order to treat the stated disease(s).  

Wang (2002) teaches that adeno-associated virus (AAV) vectors are one of the most attractive gene delivery vehicles and AAV vectors might be more practical with respect to safety especially compared with intraspinal/intrathecal injection and teaches that skeletal muscle is a good platform for AAV-mediated gene delivery in motor neuron degenerative disorder treatments, reasoning thus that it’s only at neuromuscular junctions that the nerve terminals are in contact with myofibers, and in which barriers against various substances are absent, allowing gene products to reach the CNS. Wang, before the effective filing date of the instant application, states that muscle-directed gene therapy mediated by an AAV vector has led to tremendous success in numerous animal models of human diseases (pp. 6920-1 joining¶). Furthermore, Wang demonstrated that the intramuscular administration of an AAV vector harboring a neurotrophic factor, a GDNF gene relevant to an ALS mouse model, significantly delayed the onset of disease, lengthened the life span, abated the behavioral impairment, and promoted motor neuron (MN) survival. Wang also demonstrated direct evidence that the product of GDNF boosted by gene delivery in the muscle is transported via retrograde activity to the motor neurons of the spinal cord (p. 6921 ¶2; see also p. 6927 final ¶). Thus, Wang (2002) provides a rationale for delivering the genes of interest taught by ELSON via AAV vectors administered to skeletal muscles (for ease and safety) for the retrograde transport to motor neurons and/or the CNS for treatment of motor neuron disorders in adult subjects suffering from such diseases, and demonstrating concordant disease symptom(s).
Both ELSON and Wang (2002) teach intramuscular administration/injection of AAV vectors for treatment of MN disorders (see also O’Conner, Prior Art Made of Record), but neither ELSON nor Wang (2002) teach an AAV vector modified to target skeletal muscle gene expression.
Wang (2008) teaches construction and analysis of compact muscle-specific promoters for AAV vectors and specifically teaches constructs comprising muscle-specific promoters: MCK, dMCK and tMCK (Figure 1, p.1490). Wang (2008) also teaches that expression from the nonspecific CMV promoter (i.e. the promoter used by Wang (2002)) control vector was very 
It would have been prima facie obvious before the effective filing date to one of ordinary skill in the art to modify the teaching of ELSON with that of Wang (2002) and Wang (2008) to generate pharmaceutical compositions comprising one or more modified AAV vectors comprising a muscle-specific promoter, such as the tMCK muscle-tropic, muscle-specific promoter for expression of CLC/CLF/CNTFRα, alone or in combination (ELSON p. 3¶11; Patentscope, EN translation; instant claim 20), for use in pharmaceutical compositions for the treatment of a motor neuron degenerative disorder (such as ALS; instant claims 1 and 25) administered intramuscularly with or after onset of motor symptoms . The use of the tMCK promoter would provide cell-specific and enhanced expression in the intended target cell/tissue and not broad systemic expression, factors highly favorable in gene therapy, and delivery of the AAVs comprising CLC/CLF/CNTFRα genes, alone or in combination, to the skeletal muscles as per Wang (2002) would lead the practitioner to a reasonable expectation of gene delivery and expression, not just in the skeletal muscle cells, but also in the motor neurons and/or CNS as demonstrated by Wang (2002) with another neurotropic factor in an ALS model. Thus, the artisan of skill in the art would be motivated to make such specific modifications to the AAV vectors of ELSON and would have a reasonable expectation of success in treating motor neuron disease (such as ALS) with CLC/CLF/CNTFRα, alone or in combination, delivered to skeletal muscles via AAV vector constructs with muscle-specific promoters as the elements 
In regard to the further limitations of claims 2-6, as was known to one skilled in the art of gene therapy before the effective filing date of the instant application, expression of genes from rAAVs increases RNA expression of encoded genes in cells where rAAV is actively transduced and transcribed thus delivering the gene of interest for the expression of the therapeutic RNA(s) or protein(s) for treatment of the disease or disorder of interest. One of ordinary skill in the art would have the same reasonable expectation of success of increasing or up-regulating CNTFRα, CLC, and/or CLF RNA in skeletal muscle by delivering rAAV vectors encoding CNTFRα, CLC, and/or CLF in pharmaceutical compositions via intramuscular injection to skeletal muscles because AAV encoded and expressed transgenes are known to increase corresponding mRNA levels in AAV transduced cells. 
In regard to the further limitations of claims 7-8 and 16-17, ELSON is directed to the treatment of motor neuron degenerative disorders including ALS. As the loss of skeletal muscle mass, weakness, atrophy and paralysis are symptoms of late stage ALS, ELSON makes obvious the use of pharmaceutical compositions comprising rAAVs comprising CLC/CLF/CNTFRα, alone or in combinations, for late stage ALS—a disease associated with degeneration of motor neuron axons, and strongly suggests effectiveness to slow disease progression and/or treat or possibly temporarily partially reverse paralysis (claims 35-36, abstract and description) and to maintain muscle mass (Abstract, and p.7¶5; Patentscope, EN translation). Wang (2002) demonstrated that the intramuscular administration of an AAV vector harboring a neurotrophic factor, relevant to an ALS mouse model, significantly delayed the onset of disease, lengthened the life span, abated the behavioral impairment, and promoted motor neuron (MN) survival.
In regard to the further limitations of claims 10-11, ELSON also teaches delivery of nucleic acid pharmaceutical compositions via non-systemic, i.e. intramuscular injection (i.m.) for diseases affecting the muscles (description). The examiner interprets this to include non-
In regard to the further limitations of claims 12-14 and 22-23, ELSON also teaches modification of the vector to necessarily include a promoter, translation initiation and termination signals, as well as appropriate regions for transcription regulation to maintain stable cell expression and to be chosen according to the intended cellular host (p. 4¶11; Patentscope, EN translation). Wang (2002) teaches AAV vectors comprising the CMV promoter and Wang (2008) teaches AAV vectors comprising compact muscle-specific promoters for AAV vectors and specifically teaches constructs comprising muscle-specific promoters: CMV, MCK, dMCK and tMCK (Figure 1, p.1490). Furthermore, Wang teaches the specific muscle-tropic gene expression profile of modified rAAV vectors comprising the tMCK promoter (abstract and discussion, pp. 1489, 1496).
In regard to the further limitations of claim 24, a skilled artisan taking the teachings of ELSON as a whole would envision a method of treating a degenerative motor neuron disease in a subject in need thereof with pharmaceutical compositions comprising rAAV vectors encoding CLC/CLF/CNTFRα, alone or in combinations, via intramuscular (non-systematic) or intravenous (systematic) routes of delivery as is claimed (p. 7 ¶14; Patentscope, EN translation).
	
ELSON—Wang (2002)—Wang (2008)—Lentz
Claims 15 and 21 stand rejected under 35 U.S.C. 103 as being unpatentable over ELSON, Wang (2002), and Wang (2008), herein ELSON—Wang—Wang, as applied to claims 1, 12, and 20 above, and as further in view of Lentz (Lentz TB, et al. 2012 Nov; 48(2):179-188).

ELSON—Wang—Wang render obvious to one of ordinary skill in the art a pharmaceutical compositions for the treatment of a motor neuron degenerative disorder comprising: one or more muscle-tropic modified AAV vectors, each of said AA V vectors 
ELSON—Wang—Wang do not teach that the rAAV genome comprises single stranded rAAV, self-complementary (scrAAV), or combinations thereof. 
Lentz teaches the use of rAAV, single-stranded AAV (ssAAV), and self-complementary AAV (scAAV) for expressing transgenes for use in gene therapy (p.3-5). One skilled in the art would be able to determine through routine experimentation which vector(s) or vector combinations of ssAAV and/or scAAV would be best suited for specific treatments. 
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the teaching of ELSON—Wang—Wang with that of Lentz to generate modified muscle-tropic rAAV vectors comprising single stranded rAAV, self-complementary (scrAAV), or combinations thereof comprising CLC/CLF/CNTFRα, alone or in combination, for use in pharmaceutical compositions for the treatment of a motor neuron degenerative disorder and to determine through routine experimentation the best AAV genome construct for expression of the desired gene(s) for various delivery and/or treatment outcome(s). An artisan of skill in the art would have a reasonable expectation of success as the various types of AAV vector constructs were known and taught in the prior art and would be expected to yield predictable results for transgene expression as demonstrated by Lentz, Wang (2002), and Wang (2008) and as taught by ELSON before the effective filing date of the instant application.
ELSON—Wang (2002)—Wang (2008)—Scotter
Claim 19 stands rejected under 35 U.S.C. 103 as being unpatentable over ELSON, Wang (2002), and Wang (2008), herein ELSON—Wang—Wang, as applied to claims 1 and 7 above, and further in view of Scotter (Scotter EL, et al. Neurotherapeutics. 2015; 12(2):352-363).
Wang render obvious to one of ordinary skill in the art a pharmaceutical compositions for the treatment of a motor neuron degenerative disorder comprising: one or more muscle-tropic modified AAV vectors, each of said AA V vectors packaging an rAAV genome, each of said rAAV genomes engineered to comprise: (i) a cDNA insert independently selected from the group consisting of a CNTFRα cDNA insert, a CLC cDNA insert, and a CLF cDNA insert; and (ii) a promoter; and a pharmaceutically acceptable excipient., wherein the composition is formulated to target skeletal muscle gene expression by the one or more AAV vectors comprising a muscle-specific promoter administered with or after symptom onset.
ELSON—Wang—Wang do not address TDP-43 cellular distribution in ALS patients. 
Scotter teaches TDP-43 as a major factor in proteinopathy in ALS indicating that TDP-43-positive inclusions have been shown to be common in 97% of ALS cases (Introduction and TDP-43 Proteinopathy sections, pp. 352-3). These positive inclusions are indicative of ALS pathology and are not normal cellular distributions of the TDP-43 protein.
It would be prima facie obvious to an artisan of skill in the art before the effective filing date to modify the teaching of ELSON—Wang—Wang for treatment of a subject suffering from ALS, to include subjects in 97% of the affected population demonstrating the prevalent hallmark of TDP-43 proteinopathy, i.e. abnormal TDP-43 cellular distribution, as taught by Scotter. The artisan of skill in the art would be remiss to neglect treatment of such a large cohort and would have a reasonable expectation of success in treating subjects with abnormal TDP-43 cellular distribution as per the teachings of ELSON—Wang—Wang and Scotter according to the constructs and methodologies known and taught in the prior art as discussed and cited above.
ELSON—Wang (2002)—Wang (2008)—SISTA
Claims 1, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over ELSON, Wang (2002), and Wang (2008), herein ELSON—Wang—Wang, as applied to claims 1 and 20 above, and further in view of SISTA (US6764845B2; Patent Issued: 20 JUL 2004).
ELSON—Wang—Wang render obvious to one of ordinary skill in the art a pharmaceutical compositions for the treatment of a motor neuron degenerative disorder 
ELSON—Wang—Wang do not teach a pharmaceutically acceptable excipient comprising one or more dihydric or polyhydric alcohols.
SISTA teaches stable pharmaceutical compositions comprising recombinant adeno-associated virus (AAV) virions that provide protection against loss of recombinant AAV vector genomes and transduceability under conditions such as exposure to cycles of freezing and thawing and storage in glass or polypropylene vials wherein the excipients comprise one or more dihydric or polyhydric alcohols (Abstract).
It would be prima facie obvious to an artisan of skill in the art before the effective filing date to modify the pharmaceutical excipient of ELSON—Wang—Wang to further comprise one or more dihydric or polyhydric alcohols, as taught by SISTA, because SISTA teaches that the addition of one or more alcohols provides protection against loss of recombinant AAV vector genomes and transduceability under conditions such as exposure to cycles of freezing and thawing and storage in glass or polypropylene vials, and thus, produces a more stable composition for therapeutic use. The artisan of skill in the art would be have a reasonable expectation of success because SISTA teaches that such pharmaceutical excipients are desirable and appropriate for AAV compositions. Thus the invention of claim 26 is rendered obvious by the prior art teachings of ELSON—Wang—Wang and SISTA before the EFD of the application.
Response to Declarations, Applicant’s Arguments, and Secondary Considerations
Applicant maintains the argument that previously amended and current claims 1 and 20 require that the AAV vector(s) be modified to target skeletal muscle gene expression, and/or the administration to be intramuscular (i.m.), and submits that ELSON teaches away from this limitation (Applicant’s arguments filed under 37 C.F.R. 1.132 on 17 June 2021 and Applicant’s 
Applicant mistakenly argues (pp. 6 and 8) that “The Office concedes ELSON does not teach one or more adeno-associated virus vectors (AAVs) modified to target skeletal muscle gene expression or intramuscular injection as the route of administration” (emphasis added). 
This is mistaken, because the prior Office action and rejections clearly state that ELSON teaches an intramuscular/i.m. route of administration as a possible route for administering CLC (alone or in combination, p.3¶11 and p.7¶5, ¶14, Patentscope, EN translation) in treatment of MN disorders. (See prior rejection of claims 10 and 11 and prior response to applicant’s arguments.) The Office does not concede that ELSON does not teach i.m. administration. The Office consistently asserts that ELSON teaches i.m. administration for therapeutic effects of subject diagnosed with ALS and/or a MN disorder.
Even though ELSON acknowledges that CLC had not yet been reported in adult skeletal muscles, this is not a sufficient teaching away from administering CLC via an i.m. route as clearly taught by ELSON. Furthermore, ELSON clearly teaches the formation of an NNT-1(CLC)/ CLF-1 /sCNTFRα complex in skeletal muscle. And ELSON clearly teaches that a diffusion in the circulation would allow a systematic action (p. 11¶4, Patentscope, EN translation). Furthermore, in regard to the lack of endogenous CLC expression in muscle cells, therapeutic effects of gene-transfer transgenes do not necessarily depend on endogenous expression of the gene in the target cell(s) prior to treatment. 
Furthermore, as the previously filed claim limitations and claim amendments required additional search and consideration provided in the prior Office action (filed on 20 SEP 2021) and repeated herein, the teaching of Wang (2002; cited above, as well as O’Conner, Prior Art Made of Record, below) clearly demonstrates, that well before the effective filing date of the instant application, it was known that rAAVs delivered to and targeting skeletal muscle gene expression of transgenes was effective in retrograde delivery of transgene products to the MN (motor neurons or muscle-related cells) and/or CNS, and was effective in treating MN disorders, such as ALS, and was even effective in leading to substantial and long-lasting expression of a transgenic GDNF in a large number of myofibers (muscle or muscle-related 
ELSON further teaches that CLC and/or CLF, i.e. ligands, would indeed be likely to have an important role in particular in the development of the central nervous system, in the survival of central and peripheral neurons as well as in neuromuscular function. ELSON states that this is precisely the object of ELSON’s present invention. ELSON states, “The invention further comprises a composition comprising said complex as medicine for preventing and/or treating neurodegenerative diseases such as amyotrophic lateral sclerosis, Parkinson's disease or Huntington's disease, for maintaining muscle mass in paralyzed persons” (Abstract). 
Furthermore, studies that suggest or show that CLC/CLF/CNTFRα, alone or in combination, would have neuroprotective effects in developing mice suggest that such proteins and/or complexes may have similar protective roles in other models of repair or survival, and thus, treatment with such proteins and/or complexes would be considered by a practitioner of the art to be reasonable hypotheses in the absence of evidence to the contrary—evidence such as administration of such would be detrimental to cell survival and/or treatment. Applicant has provided no such evidence. Thus, ELSON does not teach away from and clearly teaches that administration of these constructs are expected to have a positive treatment effect in MN disorders including ALS.
Applicant also argues that Wang teaches away from administering GDNF for treatment of ALS after symptom onset (pp. 8-9). However this argument is not found persuasive because it is not commensurate in scope with the claims or with regard to the timing of administration of the compositions for treatment of MN disorders including ALS taught by ELSON. Administration of ELSON’s compositions have nothing to do with the timing of GDFN administration for therapeutic effects as ELSON’s compositions do not require GDFN administration but rely on different proteins whose therapeutic effects are anticipated by ELSON to be effective when administered after the onset of symptoms. ELSON clearly teaches administration of the claimed therapeutic proteins for maintaining muscle mass in paralyzed persons, thus clearly indicating treatment after symptom onset. Furthermore, the instant already presenting motor symptoms associated with the disease(s). This is further supported by ELSON’s teaching that the compositions are “for the regeneration of nervous tissue or skeletal muscle or for the maintenance of muscle mass in the paralyzed” (p. 7¶5; Patentscope, EN translation). These alternative uses both point to subjects already presenting motor symptoms. Furthermore, there is no indication that ELSON’s subjects were diagnosed prior to symptom onset as there is no mention of screening for rare genetically diagnosed cases in ELSON. Therefore, any broadly useful ALS (or MN disorder) treatment must be effective when initiated after the patient has been diagnosed and thus, most often after motor symptom onset.
In regard to applicant’s argument that a showing of unexpected results is generally sufficient to overcome prima facie obviousness (p. 10) and applicant’s provision of the declaration by Dr. MacLennan under 37 CFR 1.132 filed 18 JAN 2022, the declaration, evidence therein, and arguments have been fully considered but are not found persuasive. The declaration provides findings that treatment with compositions comprising CLC or CLC in combination with CNTRFα provides therapeutic effect in treating mice in a mouse model of ALS. However this is not an unexpected result considering the teachings of ELSON. It merely confirms that compositions such as those made obvious by the teachings of ELSON were effective in mouse models in providing a therapeutic effect when administered after onset of symptoms. Furthermore, the declaration provides no evidence that the combination provides more than an additive effect when administering two compounds for treating a MN disorder after the onset of motor symptoms. Thus the declaration under 37 CFR 1.132 filed 18 JAN 2022 is insufficient to overcome the rejection of claims 1-8, 10-14, 20 under 35 U.S.C. 103 based upon unpatentability in view of ELSON and Wang as set forth herein.
Applicant also argues (p. 10 final ¶) that the Office asserts that Elson teaches the proteins "alone or in combination," but that the Office has not shown where such disclosure is evident in Elson. Applicant’s argument has been fully considered but is not found persuasive .
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Prior Art Made of Record
•  O’Conner (O'Connor DM, et al. Neurosci Lett. 2012 Oct 11;527(2):78-84. Epub 2012 May 8) is directed to cellular and molecular approaches to motor neuron therapy in amyotrophic lateral sclerosis and spinal muscular atrophy and teaches intramuscular administration of neurotrophic factors for treating ALS.
Conclusion
Claims 1-8, 10-17, and 19-26 are rejected. No claims are allowed.	
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                

/KEVIN K HILL/             Primary Examiner, Art Unit 1633